

115 HR 5372 IH: Tax Cuts and Jobs Middle Class Enhancement Act
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5372IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mr. Mitchell introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to make permanent certain provisions of Public Law
			 115–97, and for other purposes.
	
 1.Short titleThis Act may be cited as the Tax Cuts and Jobs Middle Class Enhancement Act. 2.Exclusion of 2018 bonuses from gross income (a)In generalGross income shall not include amounts received by an individual as a bonus after December 22, 2017, and before January 1, 2019.
 (b)LimitationThe amount of gain excluded from gross income under subsection (a) with respect to an individual shall not exceed $5,000.
 (c)Bonus definedFor purposes of this section, the term bonus means amounts paid to an employee other than amounts obligated under an employment contract. 3.Certain provisions of Public Law 115–97 made permanentAny provision of subtitle A or B of Public Law 115–97, or any amendment made by such a provision, that terminates on December 31, 2025, shall not terminate on such date.
		4.Increase in standard deduction
 (a)In generalSection 63(c)(7) of the Internal Revenue Code of 1986 is amended— (1)in subparagraph (A), by striking and at the end of clause (i), by striking $12,000 in clause (ii) and inserting $13,000, by striking the period at the end of clause (ii) and inserting , and, and by adding at the end the following new clause:
					
 (iii)by substituting $26,000 for 200 percent of the dollar amount in effect under subparagraph (C) for the taxable year , and
 (2)in subparagraph (B)(ii), by striking the $18,000 and $12,000 amounts and inserting the dollar amounts. (b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 11021 of Public Law 115–97.
			5.Reduction in medical expense deduction floor
 (a)In generalSection 213 of the Internal Revenue Code of 1986 is amended— (1)in subsection (a), by striking 10 percent and inserting 7.5 percent, and
 (2)by striking subsection (f). (b)Minimum tax preference not To applySection 56(b)(1) is amended by striking subparagraph (B).
 (c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 11027 of Public Law 115–97.
			6.Increase in refundable portion of the child tax credit
 (a)In generalSection 24 of the Internal Revenue Code of 1986 is amended— (1)in subsection (d)(1)(A), by inserting , subsection (h)(4), after this subsection, and
 (2)in subsection (h), by striking paragraph (5) and redesignating paragraphs (6) and (7) as paragraph (5) and (6), respectively.
 (b)Conforming amendmentsParagraphs (1) and (4)(C) of section 24(h) of the Internal Revenue Code of 1986 are each amended by striking (7) and inserting (6).
 (c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of section 11022 of Public Law 115–97.
			